DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first to inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christophe Lair on April 9, 2021.
With respect to the claims filed March 31, 2021, please make the following amendments to claim 21:
Delete the last 9 lines of claim 21 (i.e., the block of text beginning with “wherein a porosity of the porous separating membrane layer is between 30% and 70%, wherein a median pore diameter …” and ending with “is less than or equal to 0.5%.”); and
Further modify claim 21 so that the comma at the end of “drying and then firing . . . , and a content by weight of elemental nitrogen in said layer being between 0.1% and 2%,” is replaced with a period (i.e., so that the instant limitation appears as -- drying and then firing . . . ,  and a content by weight of elemental nitrogen in said layer being between 0.1% and 2%[[,]].--.
Reasons for Allowance
Claims 1, 2, 5, 7–9, 15, and 21–23 are allowed. The following is Examiner’s statement of reasons for allowance:
Claim 1 was previously rejected under 35 U.S.C. § 103 as being unpatentable over Bishop1 and Chia.2 However, the Specification3 suggests that the particular weight contents of elemental nitrogen and elemental oxygen described in independent claims 1, 21, and 22 provided unexpected results: unexpected mechanical strength. (Spec. 32 (describing how the filters of Examples 3 and 4 exhibited high mechanical strength (vis-à-vis scratch tests) in comparison with (comparative) Example 1; see id. at Tbl. 1 (showing relative the degree of scratching in Table 1 (note: a lower degree of scratching is indicative of better mechanical strength)).)
According to MPEP § 716.02(a)(II), 
Evidence of unobvious or unexpected advantageous properties, such as superiority in a property the claimed compound shares with the prior art, can rebut prima facie obviousness. “Evidence that a compound is unexpectedly superior in one of a spectrum of common properties … can be enough to rebut a prima facie case of obviousness.” No set number of examples of superiority is required. In re Chupp, 816 F.2d 643, 646, 2 USPQ2d 1437, 1439 (Fed. Cir. 1987) (Evidence showing that the claimed herbicidal compound was more effective than the closest prior art compound in controlling quackgrass and yellow nutsedge weeds in corn and soybean crops was sufficient to overcome the rejection under 35 U.S.C. 103, even though the specification indicated the claimed compound was an average performer on crops other than corn and soybean.). See also Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (unexpected superior therapeutic activity of claimed compound against anaerobic bacteria was sufficient to rebut prima facie obviousness even though there was no evidence that the compound was effective against all bacteria).
Thus, as it applies to the limitations “a content by weight of elemental nitrogen of the first and second porous separating membrane layers is between 0.1% and 2%” and “wherein a content by weight of elemental oxygen of the material constituting viz., unexpectedly high mechanical strength. For at least these reasons, the evidence provided in the Specification appears to be sufficient to overcome the prima facie case of obviousness made over the combination of Bishop and Chia. Likewise, references (or rationale) to modify the above combination of references so as to yield these unexpected properties could not be found within the prior art. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the .

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        



                /KRISHNAN S MENON/                Primary Examiner, Art Unit 1777                                                                                                                                                                                                                                                                                                                                                                               


    
        
            
        
            
        
            
        
            
    

    
        1 US 2010/0059434 A1, published March 11, 2010 (“Bishop”).
        2 US 5,298,470 A, issued March 29, 1994 (“Chia”).
        3 Specification filed June 16, 2017 (“Spec.”).